DETAILED ACTION

Claims 1, 2, 4-9 and 11-14 are pending. Claims 1, 5, 6, 8 and 11 have been amended. Claim 3 has been cancelled.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This non-final office action is in response to the applicant’s response received on 03/30/2021, for the final office action mailed on 12/31/2020.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.

Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered but they are moot in view of new ground(s) rejection.

Claim Objections
Claim 8 is objected to because of the following informalities:  “extracting, by the microservice, said one or more properties of said game or said application in response to said one or more instruction” seems it should be “extracting, by the microservice, said one or more properties of said game in response to said one or more instruction”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 7-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Scallie et al. (US-PGPUB-NO: 2002/0154214 A1) hereinafter Scallie, in further view of Cinar (US-PGPUB-NO: 2013/0305222 A1).

As per claim 1, Scallie teaches a system for testing a game build on top of a rendering engine, the system comprises: an agent configured for running on a first computing device; wherein said first computing device is configured for running a game; wherein said game is built on top of a rendering engine (“The existing (previously written) 3D video game software 10 is played by a Player and generates a stream of 3D visuals through a game engine that outputs 3D game data,” see Scallie paragraph [0022], where the video game is a game running on top of a game engine on a computing system, see also Scallie FIG. 1A); a micro service embedded in said rendering engine (“Video games are written using one of several common Application Programming Interfaces (API) for handling the rendering and display functions of the game,” see Scallie paragraph [0022] wherein the game engine uses APIs which is interpreted as the micro service to handle rendering of the game); wherein said micro service comprises API (application programming interface) commands configured for extracting one or more properties of said graphical element in response to said one or more instructions (“In the present invention (solid line arrows), the 3D game data output of the video game software 10 are intercepted,” see Scallie paragraph [0023], wherein the game data is interpreted as the extracted properties relating to graphical elements); said extracting bypassing a window manager and user interface (UI) controller layer of an operating system of the first computing device (“redirected to pseudo API drivers 20 which generate right (R) and left (L) stereoscopic image outputs to right and left stereoscopic display cards 22, 24 that generate the resulting 3D stereoscopic display on a 3D display device 26,” see Scallie paragraph [0023], wherein the redirect is interpreted as the bypass of the window manager on the OS of the PC going to the VR headset”). 
Scallie does not teach a testing environment nor does Scallie teach a test framework installable on a second computing device, said test framework is configured for receiving one or more instructions related to a test of said game from a user and further configured for transmitting said one or more instructions to said microservice through said agent, said one or more instructions being for interacting with a graphical element of said game; wherein said agent is further configured for forwarding said instructions between said test framework and said microservice providing said test framework with access to said one or more object properties wherein said test framework is configured for utilizing said one or more properties for said interaction with said graphical element, said interaction occurring while operating said game; said interaction is for testing said application or said game. However, Cinar teaches a test framework installable on a second computing device, (“The test framework 100 includes a test workbench 102.  The test workbench 102 may be executing on a general purpose computer,” see Cinar paragraph [0017]), said test framework is configured for receiving one or more instructions related to a test of said game from a user and further configured for transmitting said one or more instructions to said microservice through said agent (“The test workbench 102 is configured to deploy an application on selected devices or all connected devices.  The test workbench 102 is also configured to automatically detect the types of one or more connected devices and make necessary configuration changes in the programming instructions according to the types of devices, prior to deploying to the target devices,” see Cinar paragraph [0026], where the test workbench is interpreted as the test framework ); said one or more instructions being for interacting with a graphical element of said game (“Further, the agent 116A (also 116B-D) may also be capable of launching applications, sending simulated user inputs (e.g., clicks, touch events, gestures, etc.) and data to the launched applications and obtaining screen shots of the displayed user interface (on device displays 118A-D) of the device 112A,” see Cinar paragraph [0022]); wherein said agent is further configured for forwarding said instructions between said test framework and said microservice (“Further, to facilitate troubleshooting and diagnosis, the agent 116A receives information requests from the provider 108 or from the test workbench 102 regarding any portion of a deployed web application and provides detailed access to the web application renderer's state, application stack, variables, and data,” see Cinar paragraph [0022], where the test framework is gathering information regarding the application such as render state and any interaction being done by a user to the graphical UI while it is being used) providing said test framework with access to said one or more object properties wherein said test framework is configured for utilizing said one or more properties for said interacting with said graphical element to test said game (“Further, the agent 116A (also 116B-D) may also be capable of launching applications, sending simulated user inputs (e.g., clicks, touch events, gestures, etc.) and data to the launched applications and obtaining screen shots of the displayed user interface (on device displays 118A-D) of the device 112A,” see Cinar paragraph [0022], where the user is using an executed application and sending data back to the test framework via the collected information and obtained screen shots).
Scallie and Cinar are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Scallie’s teaching of virtual reality game system and using a pseudo driver with Cinar’s teaching of remotely testing an application on a device that is connected via an agent to controls signals, configurations and data for said application to the test workbench to incorporate the use of an API to gather information regarding graphical rendering and bypassing an OS windows manager to load graphics faster. Scallie’s teaching of extracting the properties of graphical elements from a 3D game but is not limited to a 3D game it can also include an application, (“However, it is to be understood that the principles of the invention disclosed herein apply equally to other types of games, programs, and 3D applications, including, for example, CAD applications, simulation applications, and the like, as well as to other use environments, such as home use, standalone PCs, networked game stations, and online (Internet) gaming, see Scallie paragraph [0021]), combining with the teaching of Cinar to test said features with the extracted data points gather from Scallie’s teaching in order to test a gaming application. 

As per claim 2, Scallie modified with Cinar teaches wherein said test framework is further configured for interacting with said one or more properties received from said agent (“If a screen shot is returned to the test workbench 102, in one embodiment, the test workbench 102 may display the screen-shot in the preview pane 106 enable a user to make a determination whether the display of the user interface of the deployed application provided desired results,” see Cinar paragraph [0035], where the test workbench is interacting with data sent back by the agent).

As per claim 4, Scallie modified with Cinar teaches wherein said one or more instructions comprises a selection of said one or more properties and wherein said test framework is further configured for receiving from said user said selection of said one or more properties to be tested and for interacting only with said selection (“If a screen shot is returned to the test workbench 102, in one embodiment, the test workbench 102 may display the screen-shot in the preview pane 106 enable a user to make a determination whether the display of the user interface of the deployed application provided desired results,” see Cinar paragraph [0035], where the test workbench is interacting with data sent back by the agent in this case it is only interacting with the screen shot sent via the agent to the test workbench).

As per claim 5, Scallie modified with Cinar teaches wherein said one or more properties comprise at least one member of a group consisting of visibility on a screen or scene, size, position, clickability and touchability (“If a screen shot is returned to the test workbench 102, in one embodiment, the test workbench 102 may display the screen-shot in the preview pane 106 enable a user to make a determination whether the display of the user interface of the deployed application provided desired results,” see Cinar paragraph [0035], where the test workbench is interacting with data sent back by the agent in this case the property is a screen shot which is being checked to see whether the application is being displayed properly (i.e., visibility on a screen)).

As per claim 7, Scallie modified with Cinar teaches wherein said test framework is configured for interacting with said one or more properties via said agent (“In one embodiment, the provider interface through the provider and agent API can deploy all necessary programming instructions on to a connected device, through an agent 116A, to enable the connected device to execute the application that is developed by a user of the test workbench 102,” see Cinar paragraph [0026]).

As per claims 8 and 9, these are the method claim to system claims 1 and 4, respectively. Therefore they are rejected for the same reasons as above.

As per claim 11, Scallie modified with Cinar teaches wherein said microservice is further configured to for detecting said graphical element prior to extracting (“In the present invention (solid line arrows), the 3D game data output of the video game software 10 are intercepted and redirected to pseudo API drivers 20 which generate right (R) and left (L) stereoscopic image outputs to right and left stereoscopic display cards 22, 24 that generate the resulting 3D stereoscopic display on a 3D display device 26,” see Scallie paragraph [0023], where the API is a command used to extract information from the 3D game data output, detection is inherently implied since one needs to detect first before extracting the data that is needed.)

As per claim 12, Scallie modified with Cinar teaches detecting, by the microservice said graphical element prior to extracting (“In the present invention (solid line arrows), the 3D game data output of the video game software 10 are intercepted,” see Scallie paragraph [0023], where the API is a command used to intercept (i.e., detect) information from the 3D game data output, detection is inherently implied since one needs to detect first before extracting the data that is needed.), wherein said detecting bypasses the window manager and the UI controller layer (“redirected to pseudo API drivers 20 which generate right (R) and left (L) stereoscopic image outputs to right and left stereoscopic display cards 22, 24 that generate the resulting 3D stereoscopic display on a 3D display device 26,” see Scallie paragraph [0023], wherein the redirect is interpreted as the bypass of the window manager on the OS of the PC going to the VR headset”).

As per claim 13, Scallie modified with Cinar teaches wherein said agent is a proxy agent (“Upon receiving instructions to an agent, the agent collects requested device data and the test workbench 102 fetches the collected device data from the agent,” see Cinar paragraph [0022], wherein the agent is a proxy for the test workbench for collecting data).

As per claim 14, Scallie modified with Cinar teaches wherein said agent is a proxy agent (“Upon receiving instructions to an agent, the agent collects requested device data and the test workbench 102 fetches the collected device data from the agent,” see Cinar paragraph [0022], wherein the agent is a proxy for the test workbench for collecting data).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Scallie (US-PGPUB-NO: 2002/0154214 A1) and Cinar (US-PGPUB-NO: 2013/0305222 A1), in further view of Matsuo et al. (US-PGPUB-NO: 2005/0228621 A1) hereinafter Matsuo.

As per claim 6, Scallie modified with Cinar does not teach wherein said test framework is configured for interacting with said one or more properties via a window management User Interface (UI) controller of an operating system. However, Matsuo teaches wherein said test framework is configured for interacting with said one or more properties via a window management User Interface (UI) controller of an operating system (“The third aspect of the present invention is a load test method for generating a plurality of virtual terminals in a computer in which an operating system having a window management function is implemented, and conducting a load test on a network device to be tested by each of the virtual terminals accessing the network device through an information network.,” see,” see Matsuo paragraph [0015], where the load test is interpreted as the test framework and the windows management functions is interpreted as the window management UI controller).
Scallie, Cinar and Matsuo are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Scallie’s teaching of virtual reality game system and using a pseudo driver Cinar’s teaching for remotely testing an application on a device that is connected via an agent and controls signals and configurations and data for said application to the test workbench with Matsuo’s teaching of terminal emulation program and effective technology applied to a load test of a network device to incorporate a windows management function in order to direct functions in a specific environment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alexeevich et al. (US-PGPUB-NO: 2016/0140033 A1) teaches a test bundling and batching by a test execution framework. 
Noro et al. (US-PGPUB-NO: 2005/0209994 A1) teaches a database system capable of dynamically offering a user interface that is suitable for the tendency in user’s action to a database.
Mir et al. (US-PGPUB-NO: 2011/0138314 A1) teaches updating a taskbar, generated and displayed by a local computer, with a user interface element representative of a remote application executing on a remote computer and application output generated by the remote application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734.  The examiner can normally be reached on Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENIN PAULINO/Examiner, Art Unit 2193             

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193